Exhibit 10.1

 

AMENDMENT NO. 5

TO

EXECUTIVE TRANSITION AGREEMENT

 

THIS AMENDMENT NO. 5 is effective as of the 10th day of December, 2017, between
The Bon-Ton Stores, Inc., a Pennsylvania corporation (the “Company”), and Mr. M.
Thomas Grumbacher (the “Executive”).

 

WHEREAS, the Company and the Executive are parties to an Executive Transition
Agreement effective as of February 1, 2005;

 

WHEREAS, as of December 6, 2007, the Company and the Executive entered Amendment
No. 1 to the Executive Transition Agreement extending its term until January 31,
2010, and making certain other changes;

 

WHEREAS, as of February 1, 2010, the Company and the Executive entered into
Amendment No. 2 to the Executive Transition Agreement extending its term until
December 31, 2010, and making certain other changes;

 

WHEREAS, as of December 20, 2010, the Company and the Executive entered into
Amendment No. 3 to the Executive Transition Agreement extending its term until
February 5, 2012 and for successive one-year periods and making certain other
changes;

 

WHEREAS, as of May 8, 2017, the Company and the Executive entered into Amendment
No. 4 to the Executive Transition Agreement extending its term until February 1,
2018 and making certain other changes; and

 

WHEREAS, the parties wish to amend the Executive Transition Agreement, as
amended (with all amendments, the “Transition Agreement”), to extend its term,
to provide for a change in Base Salary, and to make certain other changes.

 

NOW, THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, the parties hereby agree as follows:

 

1.                                      Capitalized Terms. Unless otherwise
defined herein, capitalized terms used herein shall have the respective meanings
ascribed to such terms in the Transition Agreement.

 

2.                                      Amendments to Transition Agreement. The
Transition Agreement is hereby amended, as follows:

 

(a)                                 Section I of the Transition Agreement is
hereby amended by deleting the existing section and substituting the following:

 

“Term. The term of the Executive’s service hereunder shall commence as of
February 1, 2005 (the “Effective Date”) and shall remain in effect through
February 1, 2019, or until such earlier time at which the Executive ceases to
serve as Chairman Emeritus and Advisor to the Chief Executive Officer (the
“Term”).

 

--------------------------------------------------------------------------------


 

The Term shall automatically renew for successive periods of one year unless
either party shall give written notice to the other party not less than 60 days
prior to the end of the then current Term that it does not wish to renew the
Transition Agreement.”

 

(b)                                 Section III. A of the Transition Agreement
is hereby amended by deleting the existing section and substituting the
following:

 

“A. Base Salary. Effective as of the date of this Amendment No. 5 and for each
fiscal year of the Company (each, a “Fiscal Year”) during the Term, the
Executive shall receive a base salary at the rate of $30,000 per year (“Base
Salary”), payable in accordance with the Company’s normal payroll practices.”

 

(c)                                  Section IV.B of the Transition Agreement is
hereby amended by deleting the last sentence thereof.

 

3.                                      Legal Fees. The Company shall pay or
reimburse the Executive for all attorneys’ fees and other charges of counsel
reasonably incurred by the Executive in connection with the negotiation and
execution of this Amendment No. 5, promptly upon presentation of appropriate
supporting documentation and in accordance with the expense reimbursement policy
of the Company, up to an aggregate amount of $5,000.

 

4.                                      Full Force and Effect. Except as amended
hereby, the Transition Agreement shall remain unchanged and in full force and
effect.

 

IN WITNESS WHEREOF, the Company has caused this Amendment No. 5 to be duly
executed and the Executive has hereunto set his hand, effective as of the date
first set forth above.

 

 

THE BON-TON STORES, INC.

 

 

 

 

By:

/s/ William Tracy

 

Name:

William Tracy

 

Title:

CEO

 

 

 

EXECUTIVE

 

 

 

/s/ M. Thomas Grumbacher

 

M. Thomas Grumbacher

 

--------------------------------------------------------------------------------